Citation Nr: 0433660	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar, 
representing residuals of an abscess on the back.

2.  Entitlement to service connection for a right inner ear 
disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for arthritis of the 
spine.

6.  Entitlement to special monthly pension based upon the 
need of aid and assistance of another person or housebound 
status.

7.  Entitlement to an increased evaluation for residuals of a 
sprain of the left ankle, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada in August 2001 and March 2003.

The issues of entitlement to service connection for a left 
knee disorder and for arthritis of the spine, entitlement to 
special monthly pension based upon the need of aid and 
assistance of another person or housebound status, and 
entitlement to an increased evaluation for residuals of a 
sprain of the left ankle are addressed in the REMAND portion 
of the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's scar of the back has been shown to be 
tender upon objective demonstration.

3.  There is no competent medical evidence of an etiological 
relationship between a current right inner ear disorder and 
service.

3.  There is no current diagnosis of a sinus disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disorder for a scar, 
representing residuals of an abscess on the back, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7803-7805 
(2003); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).

2.  A right inner ear disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
For reasons described in further detail below, the Board has 
determined that a VA examination addressing the etiology of 
the veteran's claimed right inner ear and sinus disorders is 
not "necessary" under 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO described such evidence in letters 
issued in May 2001, September 2002, and January 2003.  By 
these letters, the RO has also notified the veteran of 
exactly which portion of that evidence (if any) was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was further notified that he should 
submit any additional evidence that he had in support of his 
claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the notice provided to the veteran in the May 2001, 
September 2002, and January 2003 letters was given prior to 
the first AOJ adjudications of his claims.  As such, the 
Board is satisfied that no prejudice to the veteran will 
result from an adjudication of his claims in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).



II.  Entitlement to a compensable evaluation for a scar, 
representing residuals of an abscess on the back

In a September 1956 rating decision, the RO granted service 
connection for a scar of the back, representing residuals of 
an abscess, in view of treatment for this disorder during 
service.  A zero percent evaluation was assigned, effective 
from June 1956.  This evaluation has since remained in effect 
and is at issue in this case.

The veteran underwent two VA scars examinations in July 2002.  
During one examination, he stated that his scar was not 
painful, but he sometimes felt discomfort in the area of the 
scar when lying on his left side.  The examination revealed 
minimal tenderness of the scar, with no adherence, a soft 
texture, no ulceration or breakdown of the skin, minimal 
underlying tissue loss, no adherence, no inflammation, no 
edema, no keloid formation, a lighter color than the 
surrounding skin, and minimal disfigurement.  The veteran 
reported no limitation of function other than some discomfort 
when lying on the left side.  The diagnosis was a post-
traumatic surgical scar that was stable.  A second VA 
examination from the same date revealed similar findings, 
except that the veteran reported no tenderness during the 
examination.

The RO has evaluated the veteran's back scar at the zero 
percent rate under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Under this section, which was unchanged in recent regulatory 
revisions effective from August 30, 2002, an evaluation is 
based on limitation of function of the part affected.  

In this case, however, there is no medical evidence 
substantiating limitation of function from the veteran's 
scar; his only complaint has been discomfort when lying on 
the scar.  The Board has therefore considered whether there 
exists a basis for an increased evaluation under other 
diagnostic criteria.  In this regard, the Board observes that 
the prior version of Diagnostic Code 7804 allows for a 10 
percent evaluation for a scar that is painful and tender on 
objective demonstration.  Here, one of the veteran's two July 
2002 VA scar examinations revealed tenderness.  Accordingly, 
and after resolving all doubt in the veteran's favor under 
38 U.S.C.A. § 5107(b), the Board concludes that a 10 percent 
evaluation, the maximum available for a scar in a covered 
area (such as the back), is warranted for the veteran's back 
scar.  To that extent, the appeal is granted.

III.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records are entirely negative 
for any right inner ear symptomatology.  Subsequent to 
service, in March 1997, he complained of stuffiness in the 
ears since developing an upper respiratory infection.  An 
examination revealed cerumenosis of the right ear.  The 
veteran also had ear wax removed in June 1997, and a VA 
hospitalization report from June and July of 1997 contains a 
diagnosis of otitis.  However, none of the veteran's 
treatment providers have related this disorder in any way to 
his period of active service.

During service, the veteran was noted to have difficulty 
breathing through his nose in September 1955.  A deviated 
nasal septum was noted, and nose surgery was planned.  His 
undated separation examination, however, contains no 
notations regarding the nose.  There is no medical evidence 
whatsoever of a sinus disorder, either during service or 
subsequent to separation, and no medical evidence suggesting 
a disorder of the nose post-service.  

To date, the RO has not afforded the veteran a VA examination 
with opinions as to the etiology of his claimed disorders.  
Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury, or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence relating a current right ear 
disorder to service or suggesting a current sinus disorder 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
September 2004 VA Video Conference hearing testimony.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for a right inner ear 
disorder and a sinus disorder, and these claims must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).




ORDER

A 10 percent evaluation for a scar, representing residuals of 
an abscess on the back, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to service connection for a right 
inner ear disorder is denied.

The claim of entitlement to service connection for a sinus 
disorder is denied.


REMAND

Initially, the Board observes that the Statements of the Case 
addressing the veteran's claims were issued in June and July 
of 2003.  Subsequently, the RO received voluminous additional 
VA medical records, which contain information regarding the 
veteran's left ankle, left knee, and spine disorders.  These 
findings also impact the veteran's claim for special monthly 
pension based upon the need of aid and assistance of another 
person or housebound status.  However, to date the RO has not 
issued a Supplemental Statement of the Case addressing this 
new evidence.  Such an issuance is necessary prior to Board 
adjudication of the veteran's claims.  See 38 C.F.R. §§ 19.9, 
19.31 (2003).

This newly submitted medical evidence includes an August 2003 
VA medical statement suggesting the "possibility" of a 
causal relationship between the veteran's service-connected 
left ankle disorder and his left knee and spine disorders.  
In view of this statement, a VA orthopedic examination 
addressing the etiology of the veteran's knee and spine 
disorders is "necessary" under 38 U.S.C.A. § 5103A(d) (West 
2002).
 
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination, with an examiner 
who has had an opportunity to review the 
claims file.  The examiner should provide 
diagnoses corresponding to the veteran's 
left knee and spine disorder and offer 
opinions as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that such disorders 
are etiologically related to either 
service or his service-connected left 
ankle disorder.  All complaints and 
findings relating to the left ankle 
disorder should be reported as well.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  Then, the veteran's claims of 
entitlement to service connection for a 
left knee disorder and for arthritis of 
the spine, entitlement to special monthly 
pension based upon the need of aid and 
assistance of another person or 
housebound status, and entitlement to an 
increased evaluation for residuals of a 
sprain of the left ankle should be 
readjudicated.  If the determination of 
one or more of these claims remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



